Exhibit 10.1

NOTICE REGARDING REDUCTION OF COMMITMENTS

 

To: Morgan Stanley Senior Funding, Inc., as Administrative Agent

Loan Documentation and Operations

1 Pierrepont Plaza, 7th Floor

Brooklyn NY, 11201

Attn: Michael Gavin

Date: May 1, 2008

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of November 13,
2007 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the "Agreement;" the terms defined therein being used
herein as therein defined), among Danaher Corporation, a Delaware corporation
(the "Company"), the Designated Borrowers from time to time party thereto, the
Lenders from time to time party thereto, and Morgan Stanley Senior Funding,
Inc., as Administrative Agent.

The Company hereby requests that the Aggregate Commitments be permanently
reduced to an aggregate amount of $500,000,000, such reduction of Aggregate
Commitments being applied to the Commitment of each Lender according to its Pro
Rata Share. Such reduction of Aggregate Commitments shall take effect as of
May 8, 2008.

 

DANAHER CORPORATION By:  

/s/ Frank T. McFaden

Name:   Frank T. McFaden Title:   VP-Treasurer

 